UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number:000-21788 DELTA AND PINE LAND COMPANY (Exact name of registrant as specified in its charter) One Cotton Row Scott, Mississippi 38772 (662) 742-4000 (Address, including zip code, and telephone number, including area code, of Issuer’s principal executive offices) Common Stock, $0.10 par value (Description of class of securities) None (Titles of all other classes of securities for which a duty to file reports under Section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1)(i)[]Rule 12h-3(b)(1)(i)[X] Rule 12g-4(a)(1)(ii)[] Rule 12h-3(b)(1)(ii)[] Rule 12g-4(a)(2)(i)[]Rule 12h-3(b)(2)(i)[] Rule 12g-4(a)(2)(ii)[] Rule 12h-3(b)(2)(ii)[] Rule 15d-6 [] Approximate number of holders of record as of the certification or notice date:1 Pursuant to the requirements of the Securities Exchange Act of 1934, Delta and Pine Land Company has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Dated:June 4, 2007 DELTA AND PINE LAND COMPANY By: /s/ Kenneth M. Avery Name: Kenneth M. Avery Title:Vice President - Chief Financial Officer andAssistant Secretary
